Simmons, C. J.

1. One 'of the contentions o-f the defendant on the trial of -an action against him by a discharged clerk for his salary being th-at the misconduct of the plaintiff had caused a diminution in the defendant’s business from loss of customers, ■evidence that such diminution was caused in whole or in part by rumors injuriously affecting the defendant’s character and conduct was admissible in the plaintiff’s favor.
2. The court in this connection committed no error in charging in substance Shat the evidence in question was not admissible for the purpose of excusing any misconduct or immorality on the part of the plaintiff, or showing that his discharge on this account would not have been authorized, but solely for consideration by the jury in determining what was the real cause for the diminution, if any, in the defendant’s business, and in deciding whether or not such diminution was or was not attributable to the conduct of the plaintiff.
3. The evidence though conflicting warranted the verdict, and there was no abuse of discretion in denying a new trial.

JudgnuMt Clffirm cd.